RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is only binding on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3143-15T1

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

C.S.R.,

        Defendant-Appellant,

and

C.C.,
     Defendant.


IN THE MATTER OF THE GUARDIANSHIP
OF S.B.R. AND S.D.R., minors.



              Submitted April 25, 2017 — Decided           May 12, 2017

              Before Judges Reisner, Koblitz and Mayer.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Essex
              County, Docket No. FG-07-231-15.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Dorian Smith, Designated
              Counsel, on the brief).
           Christopher S. Porrino, Attorney General,
           attorney for respondent (Andrea M. Silkowitz,
           Assistant Attorney General, of counsel; Julie
           B. Colonna, Deputy Attorney General, on the
           brief).

           Joseph E. Krakora, Public Defender, Law
           Guardian,   attorney   for   minors   (Caitlin
           McLaughlin, Designated Counsel, on the brief).


PER CURIAM

     Defendant C.S.R. appeals from a Family Part order dated March

18, 2016, terminating his parental rights to his two children,

"Sarah" and "Suzy,"1 who are now eight and four years old.               The

children's mother, C.C. has surrendered her parental rights. 2

Because the permanent placement has been disrupted and the children

moved,   and   because   the   expert   found   the   initial   prospective

relative adoptive parents could mitigate any harm caused by the

termination of defendant's rights, we remand for a further hearing.

We affirm the remainder of the court's decision substantially for

the reasons stated by the judge in her eighty-six-page written

opinion issued on March 22, 2016.

     The evidence is outlined in detail in the judge's opinion.

A summary will suffice here.        Sarah was first removed from her




1 We use pseudonyms and initials to refer to the parties pursuant
to Rule 1:38-3(d)(12).

2She first gave an identified surrender to the paternal relatives
and later to the current caretakers.
                                2                                   A-3143-15T1
home in 2009, when she was only a few weeks old.        She tested

positive for methadone and went through opiate withdrawal at birth.

In February 2013, Suzy was born and also tested positive for

methadone at birth. The two girls were reunified with their mother

at a "Mommy and Me" program for short periods of time, but the

mother continued to use drugs.    Both children were also placed

with defendant's brother and sister-in-law more than once, and

that is where they resided at the time of the guardianship trial.

     Defendant, who is now forty-seven years old, reported having

as many as fifteen other children, although he could not supply

the last name of one of the children.     He was at times hard to

locate.   From April to June 2012 neither parent could be located.

In March 2013, defendant, C.C. and the children lived together at

a YMCA shelter, but in April 2014 the children were again removed,

because defendant was homeless and unemployed.

     After the children were removed, defendant missed several

appointments with the Division.   He was arrested and incarcerated

for ten days.   In December 2014, the girls were again placed with

the paternal relatives.   Defendant missed many visits at "Reunity

House" and behaved inappropriately at others.       In April 2015

defendant was again arrested and incarcerated.       Eventually he

began supervised visits with the children at the home of his

brother and sister-in-law.


                             3                             A-3143-15T1
     Defendant was evaluated by Dr. Peter DeNigris.          Dr. DeNigris

opined that defendant was "not fit" to parent the children because

he was unwilling to acknowledge any responsibility in the issues

surrounding his children and unwilling to change in any way.

According to Dr. DeNigris, defendant lacked knowledge of child

development and was unwilling to learn.

     Dr.   DeNigris   said   the   girls   were   in   desperate   need   of

permanency, especially Sarah, who had endured the most placement

changes.   He opined that the paternal caretakers were:

           truly the only consistent caretakers who these
           children know. They are familiar with their
           needs and are committed to addressing them on
           a permanent basis.    As such, termination of
           [defendant's] parental rights will not do more
           harm than good.       The children will not
           experience severe and enduring harm if ties
           to their biological father are severed.     If
           they experience any feelings of grief or loss,
           their   reactions   could  be   mitigated   by
           sensitive and nurturing caregivers, such as
           [the    paternal   relatives].        Pursuing
           termination of parental rights will allow
           these children to remain in an environment
           that is guided by nurturance, consistency,
           stability, and appropriate parenting.

Dr. DeNigris said Sarah had a "healthy bond" with the paternal

relatives and a healthy bond "is forming" with Suzy.

     Defendant's difficulty maintaining employment, homelessness,

substance abuse and involvement with the criminal justice system

as well as his psychological unfitness all impaired his ability

to safely parent his two daughters.        The Division offered numerous

                               4                                   A-3143-15T1
services to him over an extended period of time, including drug

treatment,   supervised       visits,    bus   passes,      and    assistance       in

locating housing.      Defendant participated in some services, but

failed to follow-up with substance abuse aftercare, frequently

missed visits and did not engage appropriately with his children

at   supervised     visits.      Defendant      did    not       testify    at    the

guardianship trial, and at the end of the trial, prior to the

judge's decision, he volunteered to surrender his parental rights

to his brother and sister-in-law, in part because he had heard

that the placement was precarious.             The Division did not accept

the surrender.      See N.J.S.A. 9:3-41; N.J.S.A. 30:4C-23.

     In her comprehensive opinion, the trial judge found that the

Division had proven all four prongs of the best interests test,

N.J.S.A.   30:4C-15.1(a),       and     that   termination        of    defendant's

parental rights was in the children's best interests.                      The judge

found as to prong four, "that the children have developed a strong

attachment   with    their    aunt    and   uncle     due   to    the    length     of

placement, their ages at the time of placement, and the love and

consistency they provide to the children."              She found, therefore,

that the children "will not suffer more harm than good if the

rights of [defendant] are terminated."

     On this appeal, our review of the trial judge's decision is

limited.   We defer to her expertise as a Family Part judge, Cesare


                                  5                                          A-3143-15T1
v. Cesare, 154 N.J. 394, 412 (1998), and we are bound by her

factual findings so long as they are supported by sufficient

credible evidence.        N.J. Div. of Youth & Family Servs. v. M.M.,

189 N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269
N.J. Super. 172, 188 (App. Div. 1993)).                    After reviewing the

record, we conclude that the trial judge's factual findings are

fully supported by the record and, in light of those facts, her

legal conclusions are unassailable.

       Defendant contends that the trial court erred in its findings

on the first three prongs, claiming he only had two drug tests

that were positive for cocaine and he completed one drug program.

Defendant also asserts that he was unable to create a stable home

for his children due to poverty, and not his poor parenting skills.

Those arguments are without sufficient merit to warrant discussion

in a written opinion.           R. 2:11-3(e)(1)(E).

       Our   concern     is   that   after    the   guardianship     trial,    the

anticipated adoption of the girls by the paternal relatives did

not come to fruition.            The girls had to be removed on July 15,

2016, and have been placed in a non-relative resource home where

the possibility of adoption exists once again.                   The judge found

that   any   harm   to    the    children    caused   by   the   termination    of

defendant's parental rights could be mitigated by the paternal

relatives, due to their long-standing loving relationship with the


                                     6                                   A-3143-15T1
children.   Because of the disruption in that relationship, we are

constrained to remand for a further hearing limited to prong four

of the best interests test: "Termination of parental rights will

not do more harm than good."    N.J.S.A. 30:4C-15.1(a)(4).

    Remanded for a further best-interests hearing in light of

recent developments.   We do not retain jurisdiction.




                            7                                A-3143-15T1